DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20/II.1-2, the recitation of “wherein interconnect, first fixation screw and second fixation screw” makes the claim unclear and vague, as for not specifying the structural correlation between these components in claim 20 and those in claim 1, clarification is requested.
For the sake of examination, the “interconnect, first fixation screw and second fixation screw” are interpreted as referring to those in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walston et al. (US Pat. 5879396) in view of Reigstad et al. (US Pub. 2008/0065224 A1).
Claims 1 and 12 – 15, Walston discloses a fixation system for coupling a first and a second bone together [abstract, Figs. 1 – 14], said fixation system comprising: 

a second fixation member [109 or 107] having a tapered external surface to engage the second bone [Fig.10], the second fixation member including a second tapered mating recess formed in one end of the second fixation member [into which stem 106 or 108 is intended to be received]; and 
an interconnect [defined by the intermediate component which includes stems 106 and 108 on opposite sides] comprising a first and a second tapered surface disposed at generally opposite ends [defined by tapered surface portions of stems 106 and 108], said first and said second tapered surfaces to frictionally engage said first and said second tapered mating surfaces of said first and said second screws, respectively, to form frictional interference connections therebetween [col.5/II.43-47]; and 
wherein the interconnect also including a flexible region [by 102] formed between the first and second tapered surfaces [Fig.10] to enable the first fixation screw to bend with respect to the second fixation screw [col.5/II.29-43]; and
wherein a length of the first fixation member is approximately equal to a length of the second fixation member [Fig.10].  
Walston does not explicitly disclose wherein the fixation members being screws having threads disposed on the tapered external surface to engage the first and second bones, and wherein the first fixation screw includes a cannulated passage extending between a proximal end to a distal end of the first fixation screw.  
Reigstad teaches an analogous system [abstract, Figs. 1 - 5] comprising fixation members to be secured to bone by screwing comprising screws [screw like members 4 and 5, ¶5] having threads on their tapered external surface [34 and 35, ¶25], and wherein at least one of the screws includes a cannulated passage extending between a proximal end to a distal end of the first fixation screw [having axial through hole 36 or 37, ¶28].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Walston and Reigstad, and construct the fixation members of Walston having external self-tapping threads in view of Reigstad to secure the fixation members to bones by screwing to thereby enhance the engagement therebetween [Reigstad, ¶5], and further, to construct at least one of the fixation members of Walston having an axial through hole in view of Reigstad in order to facilitate guiding the fixation member into bone to a desired location over a guide wire [Reigstad, ¶28]. 
Claims 2 – 3, 6, 9 and 18, the combination of Walston and Reigstad discloses the limitations of claim 1, as above, and further, Walston discloses (claim 2) wherein the flexible region having cross-sectional dimension to provide a range of flexibility based on an original anatomical joint of a patient [col.5/II.29-43, permit relative movement between bones in one direction to be more than that in an opposite direction]; (claim 3) wherein the flexible region having a cross- sectional dimension to enable flexibility only in one plane [col.5/II.29-43, upward and downward]; (claim 6) wherein the range of flexibility is between 0 degrees to 60 degrees, inclusive of 0 degrees and 60 degrees and all angles in between [col.5/II.47-54, wherein the joint normal motion at least 50 degrees, and the system is intended to provide the joint with a normal motion, therefore, permit a range of flexibility between 0 and 60 degrees]; (claim 9) wherein the flexible region having length dimension to provide a range of flexibility based on an (claim 18) wherein the interconnect having a length dimension that is selected such that, when the first and second fixation screws are installed into the first and second bones, respectively, and coupled together via the interconnect, a distance between the first and second bones approximates an original anatomical distance between the first and second bones [Fig.11].  
Claims 4 – 5 and 10 – 11, Although Walston does not explicitly disclose in the preferred embodiment of Fig.10, wherein the flexible region having a generally rectangular / oval cross-sectional shape, wherein a short axis of the generally rectangular / oval cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis; wherein a long axis of the rectangular / oval cross- sectional shape is dimensioned to limit flexibility in a plane defined by the long axis.  
Walston teaches in an alternative embodiment of the same invention, Fig.13, the use of a flexible region [123] having a rectangular / generally oval cross-sectional shape [col.6/II.5-24, with the understanding that the term “generally” is a relative term], wherein a short axis of the rectangular / generally oval cross-sectional shape is dimensioned to provide flexibility in a plane defined by the short axis [permit flexibility in up-down direction]; wherein a long axis of the rectangular / generally oval cross- sectional shape is dimensioned to limit flexibility in a plane defined by the long axis [col.6/II.5-24, permit bending in up-down direction than perpendicularly in sideways direction].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the embodiments of  invention of Walston, and construct the flexible region of the embodiment of Fig.10 having a generally rectangular / oval cross-section in view of the embodiment of Fig.13 in order to restrict the relative movement of the 
Although, Walston does not mention the generally oval cross-sectional shape, the office is of the position that the term “generally” is a relative term, and that the generally oval and generally rectangular cross-sectional shapes share in common that they have two opposite sides smaller than the other two opposite sides, and therefore, both shapes should function similarly in this case, allowing flexibility in a plane than in a perpendicular plane.
Accordingly, it would simply be a matter of design choice to one skilled in the art at the time the invention was made to construct the flexible region having a generally oval cross-sectional shape instead of the rectangular cross-sectional shape to provide the system with a functionally equivalent flexible region that permits flexibility in a plane than in a perpendicular plane, and since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a flexible regions that permits flexibility in a plane than in a perpendicular plane. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 8, although Walston does not explicitly disclose wherein the flexible region has a cross-sectional shape that is overall smaller compared to a cross-sectional shape of the first and second tapered surfaces.  
It would have been an obvious matter of design choice to construct the flexible region having a smaller overall cross-sectional shape compared to that of the tapered surfaces in order to provide the system with a flexible region dimensioned to provide a desired degree of flexibility, since such a modification would have involved a mere change in the size of a 
Claims 7 and 16 – 17, Walston discloses that the flexible region is formed of elastic material to return to its original shape when no compression or stretching being applied thereto [col.2/II.31-37].
Walston does not explicitly discloses wherein the flexible region is formed of, at least in part, nickel titanium alloys; comprises a shape memory material; or comprises a superelasctic material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the elastic flexible region of Walston at least in part from nickel titanium alloys; shape memory material; or superelasctic material, being known alternative elastic materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 20, although, the combination of Walston and Reigstad discloses that the interconnect, the first fixation screw and the second fixation screw, when coupled together, have an overall length, and an overall diameter sufficient for interconnecting ends of adjoining bones. 
The combination of Walston and Reigstad does not explicitly disclose wherein the overall length is approximately 5mm to 20mm, inclusive, and the overall diameter is approximately 0.5mm to 4mm, inclusive.
It would have been an obvious matter of design choice to construct the system having an overall length being approximately 5mm to 20mm, inclusive, and an overall diameter being approximately 0.5mm to 4mm, inclusive in order to provide a system dimensioned to correspond .
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walston et al. (US Pat. 5879396) in view of Reigstad et al. (US Pub. 2008/0065224 A1), as above, and further, in view of Winslow et al. (US Pub. 2011/0118783 A1).
Claim 19, the combination of Walston and Reigstad discloses the limitations of claim 1, as above, except for explicitly disclosing wherein the flexible region comprises one or more ribs and/or grooves along the length of the flexible region.  
Winslow teachings an analogous system [abstract] comprising a flexible region [604, Figs. 6]  having one or more ribs and/or grooves along the length of the flexible region [¶115].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Walston, Reigstad and Winslow, and construct the flexible region of the combination of Walston and Reigstad having at least one groove in view of Winslow in order to enhance the flexibility of the flexible region [Winslow, ¶115].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775